                              Case 5:21-mj-00175-STE Document 1 Filed 03/23/21 Page 1 of 5


AO 91 (rev.llfll)     Criminal Complaint                                       AUTHORIZED     AND APPROVED          DATE:    sfROZIA McKINNEY-FOSTER




                                                    United States District Court
                                                                               for the


_____                         W-'-'-=E=-ST=E=RN'-=--                    DISTRICT         OF                         O=KL=A~H=O=MA=..=c..                      _
                                                                                                                                          1:23 pm, Mar 23, 2021
            United States of America

                         v.
                                                                                                         Case No:    MJ-21-175-STE
            SHANNON             KYLE BONNER,



                                                               CRIMINAL COMPLAINT

            I, the complainant        in this case, state that the following   is true to the best of my knowledge          and belief.

            On or about the dates of May 10, 2016 and May IS, 2016, in the county of Garvin, in the Western District of Oklahoma,

while within Indian country the defendant,              an Indian, violated:



            Code Section                                                         Offense Description

            ISU.S.C.§§2111            and 1153(a)                                Robbery within Indian Country

            21 O.S. § 1431 and IS U.s.C. §§ 1153(b) and 13                       First Degree Burglary       within Indian Country

            This criminal complaint          is based on these facts:

            See attached        Affidavit   of Special Agent, Charles     W. Thumann,       Federal     Bureau of Investigation,      which is incorporated   and

made a part hereof by reference.

            ~       Continued    on the attached sheet.




                                                                                                                        Complainant's signatllre
                                                                                                      Charles W. Thumann
                                                                                                      Federal Bureau of Investigation



Sworn to before me and signed in my presence.

Date:        Mar 23, 2021                           _
                                                                                                                               Judge's signature

City and State: Oklahoma            City, Oklahoma                                                    Shon T. Erwin, U.S. Magistrate        Judge
                                                                                                                            Printed name and title
         Case 5:21-mj-00175-STE Document 1 Filed 03/23/21 Page 2 of 5




                                       AFFIDAVIT


       I, Charles W. Thumann, a Special Agent of the Federal Bureau of Investigation

(FBI), Oklahoma City Division, being duly sworn, state:

                              AFFIANT'S EXPERIENCE

       1. I have been employed as a Special Agent (SA) with the FBI since July 2004 and

have been assigned to the Oklahoma City Division of the FBI for approximately 11 years.

During the past 16 years, I have conducted a wide variety of investigations, including cases

involving violent crimes in Indian country.

                              PURPOSE OF AFFIDAVIT

       2. This Affidavit is submitted in support of a warrant for the arrest of Shannon

Kyle Bonner (BONNER) for the following offenses committed in Indian country (Title

18, United States Code, Section 1151): Title 18, United States Code, Sections 2111, and

Title 18, United States Code, Section 1153(a), as well as Title 21, Oklahoma Statutes,

Section 1431, and Title 18, United States Code, Section 1153(b), and Title 18, United

States Code, Section 13. Since this Affidavit is being submitted for the limited purpose of

securing a criminal complaint and an arrest warrant, I have not included every fact known

to me concerning this investigation.    I have set forth only the facts that I believe are

necessary to establish probable cause to support the issuance of a criminal complaint and

an arrest warrant.
        Case 5:21-mj-00175-STE Document 1 Filed 03/23/21 Page 3 of 5




                          FACTS AND CIRCUMSTANCES

      3. I am aware of the information set forth below through conversations with other

law enforcement officers, review of reports and affidavits prepared by other law

enforcement officers, and review of documents from related state court proceedings. This

case was originally investigated by the Pauls Valley Police Department (PVPD).

      4. On May 10, 2016, PVPD responded to a call from regarding a domestic dispute

at Walmart in Pauls Valley, Oklahoma. PVPD responding officer interviewed Ami Rose

regarding an altercation she had with BONNER. Rose explained to the PVPD officer

BONNER called her on her cell phone and demanded money. BONNER told Rose that he

knew where she was located and would leave her alone once he received money. When

BONNER arrived at Walmart, Rose gave BONNER a $5 bill and told him to leave her

alone. BONNER told Rose, "I'm going to fucking get you." BONNER then physically

attacked Rose by kicking her in the pelvic area and taking her money from her person by

force and intimidation.

      5. On May 15, 2016, PVPD responded to a call at Rose's residence located at 17

Crown Point, Pauls Valley, Oklahoma. Rose told the responding PVPD officer that

BONNER kicked in the front door of her residence and retrieved a pair of his boots.

BONNER told Rose, "I don't have any more warrants bitch." BONNER further stated, "If

you call the cops on me again, your car is next." Both of Rose's young children were inside

the residence and witnessed the incident.
                                            2
        Case 5:21-mj-00175-STE Document 1 Filed 03/23/21 Page 4 of 5




      6. On May 16,2016, the District Attorney for Garvin County charged BONNER in

Garvin County District Court (case number CF-2016-231) with one count of burglary in

the first degree in violation of Title 21, Oklahoma Statutes, Section 1431, and one count of

domestic abuse in violation of Title 21, Oklahoma Statutes, Section 644(C).

       7. On May 29, 2018, the District Attorney for Garvin County amended the charges

and charged BONNER in Garvin County District Court (case number CF-2016-231) with

one count of burglary in the first degree in violation of Title 21, Oklahoma Statutes, Section

1431, and one count of robbery in the second degree in violation of Title 21, Oklahoma

Statutes, Section 791.

       8. On June 8, 2018, BONNER entered a plea of nolo contendere to one count of

burglary in the first degree in violation of Title 21, Oklahoma Statutes, Section 1431, and

one count of robbery in the second degree in violation of Title 21, Oklahoma Statutes,

Section 791. BONNER was sentenced to 10 years in prison.

       9. This Court has jurisdiction pursuant to Title 18, United States Code, Section

1153, because BONNER is an enrolled member of the Chickasaw Nation and possesses

some Indian blood, according to official records of the Chickasaw Nation. According to

official maps of the Chickasaw Nation and the U.S. Department of Interior, both offenses

occurred within Indian country, because the location is within the exterior boundaries of

the Chickasaw Nation Reservation, which qualifies as Indian country under Title 18,

United States Code, Section 1151(a). Furthermore, Garvin County is in the Western

District of Oklahoma. On December 23, 2020, BONNER filed an application for post-

conviction relief in which he argued that the Garvin County District Court lacked
                                              3
          Case 5:21-mj-00175-STE Document 1 Filed 03/23/21 Page 5 of 5




jurisdiction   to try him because he is a citizen of the Chickasaw    Nation and the crimes

occurred within the boundaries of the Chickasaw Nation.

        10.    Based upon my training and experience,       and the facts and circumstances

described above, I believe probable cause exists to support a criminal complaint and arrest

warrant for Shannon Kyle BONNER            for violations   of Title 18, United States Code,

Sections 2111 and 1153(a), committed       on or about May 10,2016,      as well as Title 21,

Oklahoma Statutes, Section 1431 and Title 18, United States Code, Section 1153(b), and

Title 18, United States Code, Section 13, committed on or about May 15, 2016, all while

within Indian country as defined by Title 18, United States Code, Section 115l.


                Further Your Affiant sayeth not.




                                                   Charles W. Thumann
                                                   Special Agent
                                                   Federal Bureau of Investigation


      Subscribed and sworn to before me this the                     day of March, 2021, at
Oklahoma City, Oklahoma.




                                                   Shon T. Erwin
                                                   United States Magistrate Judge




                                              4
